In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                          No. 14-765V
                                      Filed: April 27, 2016

* * * * * * * * * * * * * * * *                               UNPUBLISHED
DONALDO JONES-FOGLE,          *
                              *                               Special Master Gowen
          Petitioner,         *
                              *                               Joint Stipulation on Damages and
                  v.          *                               Attorneys’ Fees and Costs
                              *                               Influenza (“Flu”) Vaccine;
SECRETARY OF HEALTH           *                               Guillian-Barré Syndrome;
AND HUMAN SERVICES,           *
                              *
          Respondent.         *
                              *
* * * * * * * * * * * * * * * *

Kari E. Mellinger, R.J. Marzella & Associates, P.C., Harrisburg, PA, for petitioner.
Traci R. Patton, United States Department of Justice, Washington, DC, for respondent.

                           DECISION ON JOINT STIPULATION1

        On August 22, 2014, Donaldo Jones-Fogle (“petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioner
alleged that as a result of receiving an influenza (“flu”) vaccine on October 14, 2013, he developed
Guillian-Barré Syndrome (“GBS”). Petition at Preamble, docket no. 1, filed Aug. 22, 2014.
Further, petitioner alleged that he experienced residual effects of his injury for more than six
months. Id. at ¶ 16.


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat.
2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2012)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                 1
        On January 20, 2016, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation. Respondent denies that the flu vaccination caused petitioner’s
GBS or any other injury or condition. Stipulation for Award (“Stip. for Award”) at ¶ 6, docket no.
32, filed Jan. 20, 2016. Nevertheless, the parties agree to the joint stipulation attached hereto as
Appendix A. The undersigned finds the stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

        The parties also stipulate to an award of attorneys’ fees and costs in the joint stipulation
filed on January 20, 2016. The parties agree to a total award of attorneys’ fees and costs in the
amount of $36,647.22. In accordance with General Order #9, petitioner represents that he did not
personally incur costs related to this proceeding. See General No. 9 Statement, docket no. 33, filed
Jan. 26, 2015. The undersigned finds the stipulation for fees and costs reasonable and adopts it as
the decision of the Court.

       The parties stipulate that petitioner shall receive the following compensation:

       1) A lump sum of $425,000.00, in the form of a check payable to petitioner, Donaldo
          Jones-Fogle. This amount represents compensation for all damages that would be
          available under 42 U.S.C. § 300aa-15(a), other than the past medical expenses set
          forth in paragraph 2), below;

       2) A lump sum of $24,969.69, payable jointly to petitioner, Donaldo Jones-Fogle, and

                                           Chambersburg Hospital
                                         760 East Washington Street
                                          Chambersburg, PA 17201
                                         Re: Patient #H00050471390

           Petitioner agrees to endorse this payment to Chambersburg Hospital; and

       3) A lump sum of $36,647.22, in the form of a check jointly payable to petitioner and
          to petitioner’s attorney, Kari E. Mellinger, of R.J. Marzella & Associates, P.C.,
          pursuant to 42 U.S.C. § 300 aa-15(e), for attorneys’ fees and costs.

       Stip. for Award at ¶ 8.

        The undersigned approves the requested amounts for petitioner’s compensation and
attorneys’ fees and costs. Accordingly, the clerk of the court SHALL ENTER JUDGMENT in
accordance with the terms of the parties’ stipulation.3

       IT IS SO ORDERED.
                                               s/ Thomas L. Gowen
                                               Thomas L. Gowen
                                               Special Master
3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                  2